 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDBroadway Hale Stores,Inc., d/b/a The BroadwayandInternationalUnion of Police and ProtectionEmployees-I.W.A. Local151,Petitioner.Case31-RC-2694November 22, 1974DECISION ON REVIEWBY MEMBERSFANNING, KENNEDY, AND PENELLOOn June 7, 1974, the Regional Director for Region31 issued a Decision and Direction of Election in theabove-entitled proceeding in which he directed an elec-tion in a guard (security) unit at the Employer's LasVegas, Nevada, department store.' Thereafter, in ac-cordance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request for re-view of the Regional Director's Decision, contending,inter alia,that in finding the fitting room checkers notto be guards, and therefore excluded from the unit, theRegional Director made erroneous findings of fact anddeparted from established Board precedent.By telegraphic order dated August 12, 1974, the Na-tional Labor Relations Board granted review as to theexclusion of the fitting room checkers, denied review inall other respects, and stayed the election pending deci-sion on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board, has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record, includ-ing the Employer's brief on review, with respect to theissue under review and makes the following findings:The Employer is a California corporation with aplace of business in Las Vegas, Nevada, involvedherein, where it is engaged in operating a retail depart-ment storeselling generalmerchandise.With respect to the duties and functions of the fittingroom checkers, the Regional Director found that, inresponse to problems of inventory shrinkage and shop-lifting, the Employer established rules limiting thecustomers to four garments in a fitting room at onetime.To enforce this procedure, and to maintain acontinual presence around the fitting rooms, fittingroom checkers are utilized. Checkers are stationed near1 or more of the 72 fitting rooms on two floors and weardistinctive red vests with "Broadway Security" patches.When a customer approaches a fitting room area,a checker will take the garments from the customer,count them, make sure that all have tags, and returniThis unit includes detectives,part-time and full-time security inspectors,and watchmen,but excludes all other employees,fitting room checkers,office clerical employees and supervisors, as defined in the Actthem to the customer. Utilizing numbered discs givento the customer, the checkers keep records of the num-ber of garments taken into and brought out of thefitting rooms. The checker makes sure that fittingrooms not in use are clear of garments and, when aroom is empty, directs the customer to it, requestingthat the customer return the garments and numbereddisc to the checker. As they are to allow no more thanfour garments in a fitting room, checkers explain thatthey will keep extra garments until the customer isready.While on duty, the checkers may not sell tocustomers, nor are they to leave the fitting room area.If they see anyone acting suspiciously or if a problemarises, they have a clerk call the security number orstore management.The Employer employs security inspectors2whowear the same uniform as checkers but whose dutiesare somewhat more ambulatory. They move about,maintaining a patrol of all fitting room areas to preventtheft and determine that customers and checkers areadhering to the four-garment limit and other store poli-cies.However, they also devote over half their time tothe performance of regular checking duties, primarilywhile filling in for checkers who are on break or atlunch.The full-time security inspector testified shespends 80 percent of her time sitting in as a cnecker.The Regional Director found that the security in-spectorswere guards, but concluded that the Em-ployer's fitting room checkers were not, distinguishingthese employees from a similar classification of em-ployees found inStern's,Paramus'to be guards.However, in accord with the Employer's contention,we find no warrant for such a distinction. Consideringthe nature of their duties, which are similar to those ofsecurity inspectors, we conclude that the fitting roomcheckers here, like those inStern's,Paramus,enforcerules of the Employer against persons patronizing thestore in order to protect the property of the Employer.Therefore, we find that they are guards within themeaning of Section 9(b)(3) of the Act.In so finding we, unlike the Regional Director, donot give controlling weight to the fact that the Em-ployer's fitting room employees are utilized in sellingand other functions. However, this fact does presentthe issue of whether the involved employees spend suf-ficient time performing fitting room functions to war-rant inclusion in the unit.The record reveals that the fitting room checkers aredrawn primarily from a pool of "contingent em-ployees" who are not permanently attached to any onedepartment but can be moved to other departments as2Prior to this present designation, security inspectors were previouslyreferred to as fitting room supervisors and fitting room inspectors,in fact,they were so referred to throughout most of the hearings3Allied Storesof New York,Inc d/b/a Stern's,Paramus,150 NLRB 799(1965)215 NLRB No. 2 THE BROADWAYneeded. As such, they are subject to being scheduled towork irregular hours and short shifts as checkers, andmost of these employees work a substantial portion oftheir time in selling and other nonselling positions. Inorder to best satisfy the objectives of the Act, and toinsure that only those employees who perform fittingroom checking duties on more than a sporadic basis areincluded in the unit, we have decided to provide anequitable formula for determining eligibility. Accord-ingly, those employees who have worked as fittingroom checkers for the Employer for 15 days, or partsthereof, during the 90-day period immediately preced-ing the eligibility date herein, are considered eligible tobe included in the guard unit found by the RegionalDirector.'47Accordingly, the case is hereby remanded to the Re-gional Director in order that he' may conduct an elec-tion pursuant to his Decision and Direction of Election,as modified herein,' except that the payroll period fordetermining eligibility shall be that immediatelypreceding the date of issuance of this Decision.[Excelsiorfootnote omitted from publication.]5As theunit found appropriate herein is larger thanthat sought byPetitioner,if the Petitioner does not nowwish toparticipate in an electionin theunit found appropriate,we shall permit it to withdraw its petitionwithout prejudice upon noticeto theRegional Directorwithin 5 days fromthe dateof thisDecisionAlso, as the Petitioner's showingof interestwas for a unit smaller thanthe unit in which an election is being directed,the RegionalDirector shalldetermine whether the Petitioner has an adequate showing of interest in thebroader unit foundappropriatebeforeproceedingto anelection4Member Kennedy joinsin adoptingthis formula because of the particu-lar facts in this case.